Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 10, 12-13, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gramnaes (2015/0320573A1) in view of Summit (2011/0004335A1).

In regard to claim 1, Gramnaes teaches a prosthesis or orthosis housing (fig 12), comprising: 
a cylinder 16’ configured to receive a piston 9’ of a piston and cylinder 16’ assembly (fig 12); 
a pump section (section that contains the pump, fig 12) configured to receive part of a pump 6’; 
and a plurality (defined as two or more) of passages (duct system [72]) connecting the cylinder 16’ to the pump section 6’,
the plurality of passages (duct system [72]) being devoid of bends having a radius of curvature of less than half of the passage width or diameter. (As shown in figure 12, the passages are all a constant radius or width and there are no bends with a radius since they are all sharp 90 degree turns.  Therefore the limitations are met).  By definition a radius is “a straight line from the center to the circumference of a circle or sphere”.  Since no rounded portion is present a 90 degree sharp turn does not have a radius.  If the applicant intends a different interpretation to be used please amend the claim language accordingly.
However, Gramnaes does not teach the housing is a unitary piece.  
Summit teaches a prosthesis housing covering a prosthetic ankle and foot system that is a unitary piece (fig 12, unitary is interpreted as one piece; integral is formed from one piece of material).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the housing of Summit on the prosthesis of Gramnaes because it allows the prosthesis to mirror the image of the opposite limb (abstract) for better cosmetic appearance under clothing.
In regard to claim 2, Gramnaes meets the claim limitations as discussed in the rejection of claim 1, and further teaches the prosthesis housing is an ankle prosthesis (fig 12) housing and further comprises a foot attachment section (see male pyramid fig 12) configured for attaching the housing to a foot component 14 (fig 12).  
In regard to claim 3, Gramnaes meets the claim limitations as discussed in the rejection of claim 1, and further teaches one or more apertures (see duct within which 7’ fits, fig 12; [0071] configured to receive one or more respective valves 7’, 8’ for controlling fluid flow through one or more of the passages.  [0071: closes the ducts]
In regard to claim 4, Gramnaes meets the claim limitations as discussed in the rejection of claim 3, and further teaches one or more of the valves 8’, 7’ is an adjustable orifice valve.  [0071: dampening can be adjusted by varying the opening degree of the valve]
In regard to claim 6, Gramnaes meets the claim limitations as discussed in the rejection of claim 1, and further teaches an aperture configured to receive a switch 7’, 8’ to be fluidly connected to one of more of the passages (see fig 12, ducts) such that the switch switches the prosthesis housing between first and second modes of operation [0071: free swinging, locked are first and second modes].  
In regard to claim 10, Gramnaes meets the claim limitations as discussed in the rejection of claim 1, and further teaches a plurality (defined as two or more) of the passages (ducts) are devoid of any bends having a radius of curvature of less than a third of the passage width or diameter. (As shown in figure 12, the passages are all a constant radius or width and there are no bends with a radius since they are all sharp at 90 degrees; therefore the limitations are met.)  
In regard to claim 12, Gramnaes meets the claim limitations as discussed in the rejection of claim 1; and further teaches a piston and piston rod (9’) housed within the cylinder 16’ of the housing; and a pump 6’.  
While Gramnaes does not teach the housing as claimed, when the housing of Summit is applied to Gramnaes the entire structure will be mounted to the housing by fitting within.  
In regard to claim 13, Gramnaes meets the claim limitations as discussed in the rejection of claim 12 and further teaches one or more adjustable orifice valve 8 [0071: degree of dampening can be adjusting by varying the opening degree of the valve]
In regard to claim 16, Gramnaes meets the claim limitations as discussed in the rejection of claim 2 and further teaches a piston and piston rod 9’ housed within the cylinder 16’ of the housing; a pump 6’; and a foot component 14.  While Gramnaes does not teach the housing as claimed, when the housing of Summit is applied to Gramnaes the entire structure will be mounted to the housing by fitting within.  
In regard to claim 17, Gramnaes meets the claim limitations as discussed in the rejection of claim 1 and further teaches a plurality (two or more) of the passages (ducts [72]) are devoid of any bends having a radius of curvature of less than a quarter of the passage width or diameter.  (As shown in figure 12, the passages are all a constant radius or width and there are no bends with a radius since they are all sharp 90 degree turns.  Therefore the limitations are met).  By definition a radius is “a straight line from the center to the circumference of a circle or sphere”.  Since no rounded portion is present a 90 degree sharp turn does not have a radius.  If the applicant intends a different interpretation to be used please amend the claim language accordingly.
Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gramnaes (2015/0320573A1) in view of Summit (2011/0004335A1) and further in view of Jeffrey (2267656).

In regard to claim 5, Gramnaes meets the claim limitations as discussed in the rejection of 1, but remains silent to if the cone valve 7’, 8’ is a check valve.  Jeffrey teaches one or more of the valves is a check valve.  (169: tapered cone check valve)
It would have been obvious to one of ordinary skill in the art of hydraulic valves at the time the invention was filed to substitute the valve of Gramnaes for the valve of Jeffrey through functional substitution since both valves are cone valves which control the flow of hydraulic fluid.  MPEP 2144.06II
In regard to claim 14, Gramnaes meets the claim limitations as discussed in the rejection of claim 4; and further teaches a piston and piston rod 9’ housed within the cylinder 10’ of the housing; a pump 6’.  
While Gramnaes does not teach the housing as claimed, when the housing of Summit is applied to Gramnaes the entire structure will be mounted to the housing by fitting within.  
Gramnaes remains silent to if the cone valve 7’ is a check valve.  Jeffrey teaches one or more of the valves is a check valve.  (169: tapered cone check valve)
It would have been obvious to one of ordinary skill in the art of hydraulic valves at the time the invention was filed to substitute the valve of Gramnaes for the valve of Jeffrey through functional substitution since both valves are cone valves which control the flow of hydraulic fluid.  MPEP 2144.06II
Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gramnaes (2015/0320573A1) in view of Summit (2011/0004335A1) and further in view of Palmer (2007/0027555A1).

In regard to claim 7, Gramnaes meets the claim limitations as discussed in the rejection of claim 6, but does not teach the switch (valve) is a solenoid.  Palmer teaches the switch to be received in the aperture is a solenoid 52.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the solenoid valve of Palmer in place of the cone valve of Gramnaes because the valve is able to be controlled by a processor for more advanced programming [0033].  
In regard to claim 15, Gramnaes meets the claim limitations as discussed in the rejection of claim 7 and further teaches a piston and piston rod 9’ housed within the cylinder 16’ of the housing; a pump 6’ mounted to the housing.  As discussed in the rejection of claim 7, Gramnaes does not teach a solenoid.  Palmer further teaches a solenoid.  52

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gramnaes (2015/0320573A1) in view of Summit (2011/0004335A1) and further in view of Fairbanks (WO2010/005473A1).

In regard to claim 8, Gramnaes meets the claim limitations as discussed in the rejection of claim 1, and further teaches means for mounting the remainder of the pump on the housing (As shown in figure 12, the means for mounting pump 6’ is the fitted aperture around the pump which holds it in place). However, Gramnaes remains silent to the type of hydraulic pump used.  Fairbanks teaches the pump section is configured to receive two gears of a gear pump [0028] (a gear pump must have at least two gears to operate; see 196, 197 parts of pump 201).
It would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to substitute the pump of Fairbanks in place of the pump of Gramnaes through functional substitution since both pumps are used for a prosthetic hydraulic system.  MPEP 2144.06II

Response to Arguments
	In regard to the objection of claims 14-15, the amendments have overcome the objections.
In regard to the 112b rejection of claims 8 and 10-11, the amendments have overcome the rejections.
In regard to the 103(a) rejection of claims 1-4, 6, 9-13 and 16 as unpatentable over Gramnaes (2015/0320573A1) in view of Summit (2011/0004335A1), the applicant’s arguments have been fully considered.  
The applicant states that the prothesis housing of Summit is a fairing not a housing and cites [0046].  Housing is defined as “a rigid casing that encloses and protects a piece of equipment”.  Summit teaches the fairing may be rigid [0107] and as shown in figure 12 it surrounds the prosthetic device therefore enclosing and protecting at least a portion of the prosthetic.  Accordingly, the fairing of Summit meets the limitations of a housing.
The applicant states that the fairing is only aesthetic and not load bearing and therefore one of ordinary skill in the art would not adapt the housing of Gramnaes by using the fairing of Summit.  The claims do not require the housing to be load bearing and the housing of Summit was used on the device of Gramnaes (over/around it) not in place of the housing of Gramnaes.  The housing of Summit is designed to fit over the entire knee joint/prosthesis as shown in figures 12 and figures 9-10.
The applicant argues that the amended claim language “a plurality of the passages being devoid of bends having a radius of curvature of less than half of the passage width” means that the bends are not a 90 degree angle because that would be a radius of zero.  A 90 degree angle has no radius, not a radius of zero.  By definition a radius is a part of a curved or circular surface.  If there is no curved surface there is no radius. If the applicant means the turns should have a smooth rather than a sharp curvature, that should be clearly stated in the claim.  It appears the applicant wants the claim language to mean the turns are curved instead of sharp. This is not interpreted from the current claim language.  The examiner suggests amending the claim language if a different interpretation of the claim is intended.
In the interest of compact prosecution, the examiner did find a secondary reference that teaches the applicant’s interpretation for the passage bends incase amendments are made: Jayanti (Bends, Flow and Pressure Drop in).   Jayanti teaches the plurality of the passages being devoid of bends having a radius of curvature of less than half of the passage width or diameter (see figure 1 section a).  It would have been obvious to one of ordinary skill in the art of hydraulic flow passages to use the smoothed turns of the passage of Jayanti in place of the sharp passage turns of Gramnaes because pressure losses depend on the bend angle and the curvature ratio, paragraph two.  Smoothing the turns will decrease friction and pressure loss for a more efficient system.  (paragraph 2: factors depend on the bend angle, curvature ratio).  This reference has not been applied as art because the claim language does not meet the applicant’s intended interpretation.  However, the applicant should consider that this could be applied in the future if the claim language is clarified.
In regard to the 103(a) rejection of claims 5 and 14 as unpatentable over Gramnaes (2015/0320573A1) in view of Summit (2011/0004335A1) and further in view of Jeffrey (2267656), no further arguments have been presented.
In regard to the 103(a) rejection of claims 7 and 15 as unpatentable over Gramnaes (2015/0320573A1) in view of Summit (2011/0004335A1) and further in view of Palmer (2007/0027555A1), no further arguments have been presented.
In regard to the 103(a) rejection of claim 8 as unpatentable over Gramnaes (2015/0320573A1) in view of Summit (2011/0004335A1) and further in view of Fairbanks (WO2010/005473A1), no further arguments have been presented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206. The examiner can normally be reached M-F 3-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIE L BAHENA/Primary Examiner, Art Unit 3774